Dear Dr. Mallory:
This letter is in response to your request for our review and certification of the Department of Elementary and Secondary Education's 1980 State Plan under the Community Education and Comprehensive Education Act of 1978.
Our review has taken into consideration the Community Education and Comprehensive Education Act of 1978, P. L. 95-561,20 U.S.C. § 3281; the federal regulations applicable to such act; Art. III, § 38(a), Art. IV, § 15, and Art. IX, §§ 1(b), 2(a), and2(b), Mo. Constitution (1945); §§ 162.092, 171.091, 171.096, and178.430, RSMo 1978, and related provisions of state law.
Based on this review, it is the opinion of this office that:
1.  The Department of Elementary and Secondary Education is the state agency primarily responsible for the supervision of public elementary and secondary schools in the state of Missouri and is, therefore, the "state educational agency" as defined by federal law.
2.  The Department of Elementary and Secondary Education has the authority under state law to perform the functions of the state educational agency under federal law.
3.  The state may legally carry out each provision of the 1980 Fiscal Year State Plan.
4.  All of the provisions of the foregoing State Plan are consistent with state law.
5.  The State Treasurer has authority under state law to receive, hold, and disburse federal funds under the Plan.
6.  The Missouri Commissioner of Education has authority to submit the Plan.
7.  The State Board of Education, which appoints and directs the activities of the Commissioner of Education and the Department of Elementary and Secondary Education, has formally approved the Plan.
8.  The Plan, in conjunction with applicable state statutes, is the basis for state operation and administration of the federal program.
Very truly yours,
                                  JOHN ASHCROFT Attorney General